Citation Nr: 1647388	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  08-31 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased apportionment of the Veteran's VA compensation benefits on behalf of M.J.J., his son.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1986 to August 1996.  The appellant in this case is the guardian (mother) of M.J.J., the Veteran's son.

This case comes before the Board of Veterans Appeals (Board) on appeal from a March 2008 apportionment decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the decision, the RO denied the appellant's claim for an increased apportioned share of the Veteran's VA benefits, in excess of $25.00 a month. 

The claim was previously before the Board in February 2012, at which time the case was remanded for additional development, including for the issuance of a supplemental statement of the case (SSOC) addressing newly submitted relevant evidence, and to obtain updated financial information from the Veteran and the appellant.

As this is a contested claim, this Board decision must be issued to both the appellant and the Veteran.


FINDINGS OF FACT

1.  The appellant received a monthly apportionment of the Veteran's disability compensation benefits, in the amount of $25, on behalf of M.J.J., their son who was a minor until December 2012; the Veteran was obligated to provide an additional $480.11 a month in domestic court-ordered support.

2.  The Veteran reasonably discharged his responsibility for the support of M.J.J.

3.  During the pertinent time period, an undue burden to the Veteran and other interested persons, including other dependent children, would result from an increased apportioned share of his VA compensation benefits.


CONCLUSION OF LAW

An increase in apportionment of the Veteran's compensation to the appellant on behalf of M.J.J. is not warranted.  38 U.S.C.A. § 5307 (West 2014); 38 C.F.R. §§ 3.450, 3.451, 3.452 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties

This appeal concerns a benefit provided under Chapter 53, Title 38, United States Code.  The rules governing VA notice and assistance upon receipt of a claim for benefits, as outlined by the Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, do not apply to claims for benefits provided under chapters other than Chapter 51.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  In short, the VCAA does not apply to decisions regarding how benefits are paid; however, VA rules include special procedural requirements for simultaneously contested claims, such as apportionment.  See 38 C.F.R. § 19.100, 19.101, and 19.102. 

Upon the filing of a notice of disagreement in a simultaneously contested claim, all interested parties and their representatives are to be furnished a copy of the statement of the case.  See 38 C.F.R. § 19.101.  When a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal is furnished to the other contesting parties, to the extent that it contains information directly affecting the payment or potential payment of the benefit which is the subject of the contested claim.  See 38 U.S.C.A. § 7105A; 38 C.F.R. § 19.102. 

The Veteran was notified of the appellant's claim by correspondence in February 2008.  Both parties received notice of the March 2008 apportionment decision and September 2008 statement of the case (SOC).  Correspondence provided to both parties included notice of the governing legal regulations and hearing, appeal, and representation rights.  

A review of the record does not show that the Veteran has been sent a copy of the content of the appellant's October 2008 substantive appeal, as instructed by the Board in the February 2012 remand.  However, as will be discussed below, the appellant's claim is being denied, and this result is completely favorable to the Veteran.  Therefore, any notice/duty to assist omission is harmless and without prejudice to the Veteran; a remand to provide the Veteran any corrective notice would serve no useful purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Additionally, as concerning notification and assistance to the appellant, the Board notes that, on remand, the AOJ sent the appellant a supplemental statement of the case (SSOC) in December 2015 at her last known address of record, which discussed the pertinent evidence of record as well as the governing legal regulations.  Furthermore, all known pertinent and available records relevant to the issue on appeal have been obtained and associated with the claims file the extent obtainable, to include income and expense forms submitted by both the appellant and the Veteran.  In this regard, the AOJ sent letters in March 2015 and again in August 2015 to the appellant's last known address of record requesting that she submit updated financial information in accordance with the Board's February 2012 remand.  That notification included a Request for Details of Expenses (VA Form 21-8049).  To date, the appellant has not responded or submitted any additional information or evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The duty to assist is not a one way street.).

In light of the foregoing, the Board finds that there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall where there is substantial compliance with the Board's remand instructions).

Accordingly, based on the foregoing, the Board concludes that neither the appellant nor the Veteran is prejudiced by the Board issuing a decision on the claim at this time.

II.  Apportionment

Under 38 U.S.C.A. § 5307, if a Veteran's child is not in his custody, all or any part of the compensation payable on account of the Veteran may be apportioned as may be prescribed by the Secretary.  See also 38 C.F.R. § 3.452(a).

For the purposes of establishing dependency status, the term "child" means an unmarried person who is a legitimate child; a child legally adopted before the age of 18 years; a stepchild who acquired that status before the age of 18 years and who is a member of the Veteran's household at the time of the Veteran's death; or an illegitimate child.  In addition, the child must be someone who: (1) is under the age of 18 years; (2) before reaching the age of 18 years became permanently incapable of self-support; or (3) after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4) (West 2014); 38 C.F.R. § 3.57(a) (2016).

VA regulations provide for two types of apportionments.  The first type is a "general" apportionment, which may be paid under the circumstances set forth in 38 C.F.R. § 3.450 (2016).  Specifically, all or any part of the compensation payable on account of any veteran may be apportioned if a veteran is not residing with his spouse or children, and a veteran is not reasonably discharging his responsibility for the spouse's or children's support.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. § 3.450(a)(1)(ii).  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).  No such apportionment will be made where a veteran is providing for dependents.  38 C.F.R. § 3.450.

The second type is a "special" apportionment.  Under this type of apportionment, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be specially apportioned between a veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  38 C.F.R. § 3.451 (2016).  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the veteran, his dependents and the apportionment claimants.  The amount apportioned should generally be consistent with the total number of dependents involved.  Ordinarily, apportionment of more than 50 percent of the veteran's benefits would constitute undue hardship on him or her, while apportionment of less than 20 percent of his or her benefits would not provide a reasonable amount for any apportionee.  38 C.F.R. § 3.451.  The special apportionment applies where a veteran is reasonably discharging his responsibility for the support of any claimant who might otherwise be entitled to a "general" apportionment, but special circumstances-such as an inability to pay for essentials such as food, clothing, shelter or medical expenses-exist which warrant giving dependents additional support.  See, e.g., Vet. Reg. No. 6(c), Instruction No. 2, VI (Oct. 1934); cf. Vet. Reg. No. 6(c), 4 (June 1934).  Both of these types of apportionments (either "general" or "special") are payable to a spouse or dependent. 38 U.S.C.A. § 5307(a)(2) (West 2014); 38 C.F.R. §§ 3.450 (a)(1)(ii), 3.451 (2016).

Historically, in a June 1998 administrative decision, the Cleveland, Ohio RO granted a monthly apportionment of the Veteran's VA disability benefits in the amount of $24.00 for the appellant on behalf of M.J.J., their minor son in the custody of the appellant.  See June 1998 Notification Letter.  Effective from August 2001, forward, the monthly apportionment amount was increased to $25 per month.  See, e.g., December 2001 Compensation & Pension Master Record Audit Writeout (VA Form 20-8270) and December 2001 Notification Letter to Appellant (reflecting that, from August 1, 2000, to December 27, 2012 - M.J.J.'s eighteenth birthday - the apportionment amount was $25 per month).

In a March 2006 rating decision, the Veteran was assigned a total (100 percent) disability rating, as well as special monthly compensation under 38 U.S.C. 1114, subsection (s) and 38 CFR 3.350(i) on account of coronary artery disease rated 100 percent and additional service-connected disability of post thoracotomy syndrome with severe restrictive pulmonary disease, independently ratable at 60 percent or more.  See March 2006 Rating Decision and Codesheet.  

Subsequently, in May 2007, the appellant requested an increase in the apportionment of the Veteran's VA disability benefits on behalf of their minor child, M.J.J.  See May 2007 Correspondence from the Appellant.  In her claim, she stated that the Veteran was not paying child support for M.J.J. and had not been for some time.  As a result, she stated that he had incurred a significant arrearage (in excess of $8,200).  See id.  She stated that she was forced to rely on "a Social Security Benefit of $144 per month and the $25 per month [apportionment] to help support [their] son"; and she emphasized that such support was not sufficient to care for their child's needs.  See id.  In support of her claim, she submitted additional documentation, including a Financial Status Report (VA Form 20-5655) reflecting a total net monthly income of $1,666.51 (not including the above-mentioned social security compensation and the VA apportionment), and noting total monthly expenses of $2,292.00.  In support of her assertion of financial hardship, she also submitted a mortgage statement, as well as phone and cable bills, reflecting past due balances.  She additionally submitted a document from Florida's Child Support Enforcement Division reflecting the Veteran's child support arrearage of "$6,827.20 as of 02/28/07." 

In February 2008, the Veteran contested the appellant's apportionment request.  See February 2008 Correspondence from the Veteran.  In pertinent part, the Veteran stated that the child support arrearage amount was not accurate as the amount of support was currently the subject of modification proceedings.  See id.  He maintained that he was discharging his child support obligations in full.  He additionally submitted a copy of the Judgment Entry from the Court of Common Pleas of Ashtabula County, Ohio, reflecting court ordered child support payments of $480.11 per month, with additional arrearage and processing charges of $41.94 per month, for a total obligation of $522.05 per month.  See April 2002 Judgment Entry from the Court of Common Pleas of Ashtabula County, Ohio.  Furthermore, the Veteran asserted that any increased apportionment would cause an undue hardship for his family, including his spouse and his other children.  See id.  In support of this, the Veteran submitted a VA Form 21-0788, Information Regarding Apportionment Beneficiary's Award, reflecting a total monthly income of $5,589.00 ($3,333.00 in VA benefits, $1,473.00 in Social Security, and $783.00 in retirement from the US Postal Service), and monthly expenses totaling in excess of $6,100.00.  

The appellant also submitted a VA Form 21-0788 in February 2008, reflecting total monthly income of $2,260.25 ($25.00 in VA apportioned benefits, $2,000.00 in gross wages, $147.00 in Social Security benefits, and $188.25 from the Veteran's Postal pension), and expenses totaling $2,263.00.  The following month, the appellant submitted updated financial information noting expenses totaling $2,368.00.  See March 2008 Information Regarding Apportionment Beneficiary's Award (VA Form 21-0788).  Thereafter, the appellant again submitted a correction to her income and expenses, stating that her monthly "take home pay" was $1666.51 (not $2,000.00), and noting that her monthly shortfall was $542.00.  See October 2008 Substantive Appeal (VA Form 9) and Attached Statement (emphasizing the Veteran's continued failure to meet his child support obligations).   See also August 2010 Family Law Financial Affidavit of the Appellant (reflecting the appellant's reported net monthly income of $2562.54 - including Social Security benefits of $155.00 and VA apportioned benefits of $25.00 - and noting total monthly expenses of $3,201.46, for a monthly deficit of $638.92)

The Veteran submitted additional documentation in May 2011, including an updated VA Form 21-0788, Information Regarding Apportionment Beneficiary's Award, reflecting a monthly income of $5,320.00 (VA disability of $3,452.00, Postal Service retirement of 790.00, and Social Security of $1,078.00), and expenses totaling $5,259.95.  Additionally, the Veteran reported that his home is in foreclosure proceedings and again emphasized that that any additional apportionment of his VA benefits would create further hardship for himself and his family.  See May 2011 Correspondence from the Veteran; June 2011 Veteran's Appellate Brief; August 2010 Foreclosure Documents from the Lee County, Florida Circuit Court.  He also reiterated that he was fully discharging his child support obligations, noting that the appellant "receives $480.11 in child support, $155 in Social Security Benefits and $25 from the VA totaling $660.11" per month for the support of M.J.J.  See June 2011 Veteran's Appellate Brief; August 2010 August 2010 Family Law Financial Affidavit of the Appellant.  In support of this, the Veteran submitted a copy of the August 2010 Supplemental Petition for Modification of Child Support filed by the appellant in the Circuit Court for Lee County, Florida, in which the appellant states the Veteran "is to pay the sum of $480.11 per month to the Petitioner as and for child support" and that the Veteran "has paid off the arrearages previously ordered," including the arrearage of "over $8,200" that the appellant referenced in her May 2007 request for an increased apportionment.  Documentation from the Social Security Administration reflects that $480.11 is deducted from his monthly payment for the support of M.J.J.

In December 2012, M.J.J. turned eighteen.  See, e.g., December 1994 Birth Certificate for M.J.J.  The appellant has not alleged that M.J.J. became permanently incapable of self-support at any time before his 18th birthday, and, although at one point the appellant indicated that she was attempting to secure VA educational benefits for her son, she has never suggested, nor does the evidence reflect, that M.J.J. pursued a course of instruction at an approved educational institution after his 18th birthday.  Consequently, there is no legal basis in this case for an apportionment of the Veteran's benefits beyond M.J.J.'s eighteenth birthday in December 2012.  See 38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57.


With respect to a general apportionment prior to that date, the Board notes that the evidence of record, including documents from the Social Security Administration, reflects that the Veteran paid the requisite amount of support throughout the relevant period.  Additionally, the appellant's own briefing submitted in conjunction with her petition for modification of child support reflects that the Veteran satisfied his child support arrearages.  See August 2010 Supplemental Petition for Modification of Child Support.  Accordingly, it cannot be said that the Veteran is failing to reasonably discharge his responsibility for M.J.J.'s support.  See 38 U.S.C.A. § 5307(a)(2); 38 C.F.R. § 3.450(a)(1)(ii).  Thus, the requirements for a general apportionment are not met.  See 38 C.F.R. § 3.450(a)(1)(ii). 

Regarding a special apportionment, based on a review of the financial information of record, it is clear that the appellant has demonstrated a financial need for an increased apportionment during the relevant time period.  Indeed, it appears that her expenses well exceed her reported income.  However, the applicable regulations provide for consideration not only for her needs but also those of the Veteran.  See 38 C.F.R. § 3.451.  As discussed, the role of VA is to make a determination as to whether an increased apportionment would constitute a financial hardship to both the appellant and the Veteran, based on the reported income and expenses.  And here, the Board finds that, given the reported income and expenses of the Veteran, an increased apportionment from his VA benefits would result in undue financial hardship for him, seriously undermining his ability to afford the basic necessities of life and provide for his family, including his spouse and his 4 other children, who reside with him and have been dependents for at least a portion of the period on appeal.


The Board acknowledges that the Veteran's income has, at one point during the pendency of this appeal, been reported to be slightly in excess of his reported expenses.  See May 2011 VA Form 21-0788, Information Regarding Apportionment Beneficiary's Award, (reflecting a monthly excess of $60.05).  However, his prior financial reporting reflects a monthly shortfall of $511.00 in February 2008.  See February 2008 VA Form 21-0788, Information Regarding Apportionment Beneficiary's Award).  Additionally, the Veteran submitted documentation indicating that his home was in foreclosure as of May 2011.  See August 2010 Foreclosure Documents from the Lee County, Florida Circuit Court; May 2011 Correspondence from the Veteran.  Accordingly, based upon a review of the evidence of record, and in light of the evidence reflecting that, at best, the Veteran barely meets his monthly expenses based on his reported income, it cannot be said that an increase in the apportionment already awarded would present no undue hardship to the Veteran or other persons of interest.  See 38 C.F.R. § 3.451.  

The Board is sympathetic to the appellant in that, as noted, she clearly demonstrated a financial need for increased apportionment during the relevant period.  However, the Board emphasizes that the financial need of the appellant is not the sole consideration.  Rather, the determination turns on whether an increased apportionment of the Veteran's VA disability compensation would cause undue hardship to the other persons in interest.  38 C.F.R. § 3.451.  And here, in light of the Veteran's income and expenses, and for the reasons explained above, the Board has determined that an increased apportionment is not warranted as such would constitute undue financial hardship to the Veteran, his spouse, and children.  Furthermore, the "benefit-of-the-doubt" rule does not apply in simultaneously contested claims (such as this) because the benefit of the doubt cannot be given to both an appellant and a veteran.  See Elias v. Brown, 10 Vet. App. 259, 263 (1997).  

Accordingly, the Board finds that an increased apportionment of the Veteran's compensation benefits is not warranted in this case and the claim is denied.  38 U.S.C.A. § 5307; 38 C.F.R. §§ 3.450, 3.451.


ORDER

An increase in apportionment of the Veteran's compensation to the appellant on behalf of M.J.J. is denied.




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


